Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 03/29/2022 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Norman P. Soloway on 03/31/2022.
The application has been amended as follows: 


Claim 1 (currently amended): A seal device for sealing a space between a housing and a rotating shaft, comprising: 
a seal member; and 
a holder having a cylindrical portion and configured to retain the seal member, the cylindrical portion of the holder being press-fitted into a shaft hole provided in a housing, 
wherein the holder is provided with, at one axial end of the cylindrical portion toward a sealed fluid side, a protruding portion protruded in a radially outward direction of the cylindrical portion, 
the shaft hole of the housing has a tapered portion having an annular shape and forming one end portion of the shaft hole to guide an insertion of the holder into the shaft hole, and 
the protruding portion is positioned on an inner diameter side of the tapered portion and spaced apart from an inner surface of the tapered portion in an axial direction toward the sealed fluid side in a state where an assembling of the holder into the housing is completed,
wherein an outer diameter of the protruding portion is smaller than a largest inner diameter of the tapered portion.

Claim 7 (currently amended): The seal device according to claim [[2]] 1, wherein an end surface of the protruding portion and an end surface of the cylindrical portion of the holder in a radial direction coincide with each other.  

Claim 8 (currently amended): The seal device according to claim [[2]] 1, wherein a protrusion dimension of the protruding portion from the cylindrical portion of the holder is smaller than a thickness of the cylindrical portion.  

Claim 9 (currently amended): The seal device according to claim [[2]] 1, wherein an end portion of the protruding portion, which faces the tapered portion, has a surface extending from the cylindrical portion of the holder substantially in a radial direction.  

Claim 10 (currently amended): The seal device according to claim [[2]] 1, wherein an inclination angle of the tapered portion with respect to the shaft hole is 45 degrees or less.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Seal device as claimed in independent claim 1 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Closest art JP 63 312570 substantially discloses a seal device as claimed with seal member 3, and holder 1. JP’570 is silent about (a) the holder is provided with, at one axial end of the cylindrical portion toward a sealed fluid side, a protruding portion protruded in a radially outward direction of the cylindrical portion, and (b) an outer diameter of the protruding portion is smaller than a largest inner diameter of the tapered portion.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 9,194,498 (Yoshino et al.) discloses a seal device 100, in Figures 2-5, with a housing 30 having a shaft hole 31 with a tapered surface, a cylindrical holder 110 having a protruding portion 112 at one axial end in a radially outward direction and a seal member 123, 142. Yoshino is silent about an outer diameter of the protruding portion is smaller than a largest inner diameter of the tapered portion.   
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675